 Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 1 of 12 PageID #: 961


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


WILLIE EVANS,                                     )
                                                  )
            Petitioner,                           )
                                                  )
      vs.                                         )           Case No. 4:19CV842 JCH
                                                  )
EILEEN RAMEY,                                     )
                                                  )
            Respondent.                           )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Missouri State prisoner Willie Evans’s pro se petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition is fully briefed and ready for

disposition.

       On August 19, 2015, a jury in the Circuit Court of St. Louis County, Missouri, found

Petitioner guilty of one count of assault in the first degree and one count of armed criminal action.

On November 20, 2015, Petitioner was sentenced as a dangerous offender to thirty years

imprisonment on each count, with said sentences to run consecutively. The Missouri Court of

Appeals affirmed the convictions and sentences. State v. Evans, 516 S.W.3d 452 (Mo. App. 2017).

Petitioner thereafter filed a motion for post-conviction relief pursuant to Missouri Supreme Court

Rule 29.15, which was denied after an evidentiary hearing. The Missouri Court of Appeals

affirmed the denial of post-conviction relief. Evans v. State, 567 S.W.3d 693 (Mo. App. 2019).

       Petitioner is currently incarcerated at the Jefferson City Correctional Center in Jefferson

City, Missouri. As the Court construes the instant petition for writ of habeas corpus, Petitioner

raises the following two claims for relief:



                                               −1−
 Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 2 of 12 PageID #: 962


        (1)      That Petitioner received ineffective assistance of counsel, in that trial
                 counsel failed to present the testimony of prospective witness Gregory
                 Kuntz; and

        (2)      That Petitioner received ineffective assistance of counsel, in that trial
                 counsel failed to present the testimony of prospective witness Paula
                 Teabeau.

                                                DISCUSSION

        As stated above, in Ground 1 of his petition Petitioner asserts that he received ineffective

assistance of counsel, in that trial counsel failed to present the testimony of prospective witness

Gregory Kuntz. In Ground 2 Petitioner claims he received ineffective assistance of counsel, in

that trial counsel failed to present the testimony of prospective witness Paula Teabeau. Petitioner

raised these claims before the 29.15 post-conviction motion court, and the court denied the claims

as follows:

                            FINDINGS OF FACT AND CONCLUSIONS OF LAW

        15.               Point 8a alleges ineffective assistance of trial counsels Moody and
                 Kilgore 1 for failing to call two witnesses in Movant’s 2 second trial who
                 testified in the first trial that ended in a hung jury. The two witnesses were
                 Kuntz and Teabeau. Kuntz was the Service Manager at ELCO Cadillac.
                 He testified that Movant’s wife’s Cadillac was driven to ELCO for
                 automotive service the morning of August 5, 2011, and checked in for
                 service at about 8:52 in the morning. The person who brought the car in for
                 service complained that the car hesitated while driving. ELCO determined
                 that it just needed some oil. Kuntz was unable to testify that the car was not
                 drivable or that it had been at ELCO at the time of the crime, approximately
                 seven or eight hours before it was checked in at ELCO. At the first trial, he
                 added that when people generally notice that hesitation, they will want to
                 get it fixed right away; making it believable that Movant noticed the
                 hesitation when he was driving it to do the shooting that night. Trial counsel
                 Moody testified that from her experience as a prosecutor, she found that it
                 hurt the defense more when they offered evidence that was not probative to
                 a defense. Kilgore testified similarly, but from an experienced defense
                 viewpoint. They both testified that if Kuntz was unable to say that the
                 Cadillac could not have been driven by Movant to commit the shooting, his
                 testimony would do more harm than good. The victim, Roosevelt Word,

1 Petitioner was represented during his second trial by Ms. Nicole Moody and Mr. Patrick Kilgore.
2 Petitioner is referred to as “Movant” by the 29.15 motion court and the Missouri Court of Appeals.

                                                      −2−
Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 3 of 12 PageID #: 963


           had testified at the trial that he recognized Movant driving Movant’s wife’s
           Cadillac when he was shot. Moody and Kilgore testified that they consulted
           each other and determined that Kuntz, or anyone from the ELCO service
           department, should not be called if they could not give the Movant an alibi.
           This is pure trial strategy, and good strategy under the facts of this case.

                    Paula Teabeau is the coordinator of the Electronic Home Detention
           (EHD) and GPS programs for the County jail. Movant’s bond conditions
           during 2012 included that he comply with the EHD rules that restricted his
           freedom to leave his home. Teabeau testified at the hearing that Movant
           was permitted to leave his residence for periods when he was to take his
           grandchild to and from school, to go to the doctor for his appointments, to
           go to work if he was working, or for any other reason if he were to just call
           ahead and get permission. Teabeau testified that EHD is not a locator
           device. The ankle monitor merely registers if the person is within distance
           range of the base station at the house. When out of range without
           permission, the device registers a violation. On the date that witness Ivie
           testified Movant stopped in front of Ivie’s girlfriend’s home on Peurifoy
           Avenue, September 12, 2012, Ms. Teabeau could not say that Movant was
           not there. Movant had permission to be away from his home, but she had
           no way of knowing where he was. Teabeau testified as an example that if
           Movant had permission to go to work, but called in sick instead, she would
           not know. In that case he could go anywhere during that time slot and the
           device would not register a violation. Both Moody and Kilgore testified
           that they consulted with each other and decided that if Teabeau could not
           prove that Movant was not on Peurifoy conveying threats to Roosevelt
           Word through Mr. Ivie, that it would be much like the ELCO service
           manager, putting on a witness whose testimony was not probative to a
           defense. It would likely backfire on them. Her testimony would not have
           given Movant an alibi for the September 12, 2012 conversation with Ivie.
           This is also pure trial strategy, and good strategy under the facts of this case.

                    Movant testified at the hearing that he had hired Ms. Kristy Ridings
           for the trial, but that he understood she was on maternity leave for the
           second trial. He had to choose between Moody and Kilgore or wait in jail
           for Ms. Ridings to return to work. He chose Moody and Kilgore, but he
           testified that he wanted them to make a plea bargain deal. Then, in a
           conflicting manner, he testified that he was innocent. He has a prior
           conviction for murder in Illinois for which he received a twenty-five (25)
           year sentence. Movant’s testimony was not credible. This court does not
           believe his testimony that was offered to support his claims related to
           witnesses Kuntz and Teabeau.

                   Point denied as to witnesses Kuntz and Teabeau.

     16.           In order to prevail on a claim of ineffective assistance of counsel

                                            −3−
 Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 4 of 12 PageID #: 964


              movant must show that his attorneys’ conduct fell below that of reasonably
              competent attorneys under the same or similar circumstances and that
              movant was thereby prejudiced. Trial counsels’ conduct in this case were
              within the range of reasonableness that is expected of competent attorneys
              in the same situation and none of movant’s allegations, even if true, would
              have changed the outcome of the trial. Also, trial counsel’s strategy in not
              calling the defense witnesses was proper. Movant has not carried his
              burden.

                      Movant’s postconviction claims in his motion to vacate and
              amended motion to vacate involve allegations of ineffective assistance of
              counsel. For claims of ineffective [assistance] of counsel, movant must
              prove that trial counsel failed to exercise the customary skill and diligence
              of a reasonably competent attorney under similar circumstances and that
              such deficient performance prejudiced the defense. Branyon v. State, 304
              S.W.3d 166, 173 (Mo. App. E.D. 2009) and Ayres vs. State, 93 S.W.3d 827,
              830 (Mo. App. E.D. 2002) (citing Strickland vs. Washington, 466 U.S. 668,
              687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)). “To prove prejudice, movant
              must show that, but for trial counsel’s deficient performance, there was a
              reasonable probability that the result of the proceeding would have been
              different.” Barton vs. State, 68 S.W.2d 493, 493 (Mo. App. E.D. 2001). In
              examining the trial counsel’s customary skill and diligence, it is presumed
              that counsel’s conduct was reasonable and effective, and movant must
              overcome a strong presumption that his trial counsel provided competent
              representation by demonstrating that his counsel’s representation “fell
              below an objective standard of reasonableness.” Branyon, supra.

                      In the motion to vacate, movant did not meet his burden in proving
              his allegations that trial counsel was ineffective for failure to call two
              witnesses during the trial. Also, movant’s testimony as indicated above was
              simply not credible. See Chaney v. State, 323 S.W.3d 836 (Mo. App. E.D.
              2010) (trial court’s discretion on credibility of witnesses). Additionally,
              trial counsel’s decision not to call the witnesses was a matter of proper trial
              strategy. See Smith v. State, 972 S.W.2d 551, 556 (Mo. App. S.D. 1998).
              Certainly, trial counsel was not ineffective for this sound trial strategy.

(Resp.’s Exh. 14, PP. 116-119). Petitioner advanced the claim on appeal of the denial of his Rule

29.15 motion, and the Missouri Court of Appeals denied the claim as follows:

                     On August 4, 2011, Roosevelt Word (“Victim”) was shot in a drive-
              by shooting, and identified Movant as the shooter. Movant was
              subsequently arrested and charged with assault in the first degree and armed
              criminal action. Later in August of 2011, Movant was released on bond and
              placed on electronic home detention…



                                              −4−
Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 5 of 12 PageID #: 965


                   Movant’s first trial was held on January 5, 2015. Two witnesses,
           Paula Teabeau (“Teabeau”), Movant’s case manager (while he was on
           electronic home detention), and Gregory Kuntz (“Kuntz”), a service
           manager at ELCO Cadillac (a vehicle service center), were called to testify
           for the defense. On January 8, 2015, due to a hung jury, the trial court
           declared a mistrial…

                  Two weeks prior to the second trial, Movant was informed that he
           would be represented by Nicole Moody (“Moody”) and Patrick Kilgore
           (“Kilgore”) because his first trial counsel was on maternity leave. Movant’s
           second trial was held on August 17, 2015. The evidence admitted at the
           second trial showed the following….

                   [After fighting in Movant’s car] Movant ordered Victim to get out
           of his vehicle. Both [William] Cornell and Victim exited Movant’s vehicle,
           and began to walk home. Cornell was walking ahead of Victim when
           Victim saw a Cadillac SUV come down the street. When the Cadillac
           pulled up next to Victim, Victim noticed that the driver had a pistol in his
           hand, and began to run. Victim was shot in the left side, left arm, and left
           buttocks. After the shooting had ceased, Cornell found Victim wounded on
           the sidewalk and called 9-1-1. Victim was “100 percent certain” Movant
           was the shooter, who was now driving his wife’s Cadillac….

                    Further, Phillip Ivie (”Ivie”), a resident in Victim’s neighborhood,
           testified that on September 12, 2012, thirteen months after the shooting,
           Movant came to him and asked him to tell Victim that he should be happy
           that Movant “let [Victim] live and [Victim] should just drop the case and
           just let the case go.” Ivie conveyed the message to Victim.

                  Movant’s trial counsel did not call any witnesses to testify. After
           hearing all of the evidence, the jury found Movant guilty of both charges….

                    Movant offers two points on appeal, arguing in each that the motion
           court clearly erred in denying his Rule 29.15 motion because he proved by
           a preponderance of the evidence that his trial counsel was ineffective for
           failing to call two witnesses to testify at his second trial. Because both points
           rest on whether counsel was ineffective, we apply the test from Strickland
           v. Washington, 466 U.S. 668 (1984) to each point. To establish ineffective
           assistance of counsel under Strickland, a movant must prove “by a
           preponderance of the evidence that (1) trial counsel failed to exercise the
           level of skill and diligence that reasonably competent counsel would
           exercise in a similar situation and (2) the movant was prejudiced by that
           failure.” Hopkins v. State, 519 S.W.3d 433, 436 (Mo. banc 2017);
           Strickland, 466 U.S. at 687.




                                            −5−
Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 6 of 12 PageID #: 966


                   To satisfy the first prong, a movant must overcome the strong
           presumption that trial counsel’s conduct was reasonable and effective by
           showing “specific acts or omissions of counsel that, in light of all the
           circumstances, fell outside the wide range of professional competent
           assistance.” McGuire, 523 S.W.3d at 563 (quoting Zink v. State, 278 S.W.3d
           170, 176 (Mo. banc 2009)). To satisfy the prejudice prong of the Strickland
           test, a movant must show there is a “reasonable probability that, but for
           counsel’s unprofessional errors, the result of the proceeding would have
           been different.” Anderson v. State, 196 S.W.3d 28, 33 (Mo. banc 2006);
           Strickland, 466 U.S. at 694.

                    Trial counsel’s decision to not call a witness is presumptively a
           matter of reasonable trial strategy and will not support a claim of ineffective
           assistance of counsel unless a movant establishes otherwise. Jones v. State,
           519 S.W.3d 879, 885 (Mo. App. E.D. 2017). “To prevail on a claim of
           ineffective assistance of counsel for failure to call a witness, the movant
           must show what the witness would have testified to and that the witness’
           [sic] testimony would have aided the defense.” Hilliard v. State, 550 S.W.3d
           130, 134 (Mo. App. E.D. 2018). Movant has failed to show that trial counsel
           was ineffective because he has failed to prove that trial counsel’s decisions
           to not call Kuntz and Teabeau to testify was not reasonable trial strategy.

                   First, Movant argues that trial counsel’s decision to not call Kuntz
           to testify was not reasonable trial strategy because “Kuntz’s testimony
           would have provided a viable defense”; Movant claimed that Kuntz’s
           testimony would have been that Movant could not have driven his wife’s
           Cadillac the night of the shooting because the Cadillac was “malfunctioning
           to the extent that it would be patently unsafe to drive it that night.” Movant’s
           argument is without merit. At the evidentiary hearing, Kuntz testified that
           he was the service manager at ELCO Cadillac from 2011 to 2015. Kuntz
           confirmed that a Cadillac SRX was checked in on August 5, 2011 (the day
           after the shooting), which was owned by Movant’s wife. The car was
           brought in for “hesitation while driving” and it was determined that the car
           was low on oil. The car was drivable and had in fact been “driven to the
           shop” for service; it was checked in at 8:52 a.m. and checked out at 10:30
           a.m. Moody testified that she did not call Kuntz as a witness because his
           testimony “wasn’t determinative of where [the Cadillac] had been the night
           of the incident in question.” Moody further stated that she thought Kuntz’s
           testimony was not relevant because “anyone can have issues with a vehicle
           and still drive it.” Kilgore testified similarly, and explained that Kuntz’s
           testimony was not relevant because he could not say that the “[Cadillac]
           was present at that service station during the time this offense occurred.”
           Trial counsel believed that Kuntz’s testimony could cause them to lose
           credibility with the jury because the testimony did not provide an alibi or
           directly refute any of the State’s evidence.



                                            −6−
Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 7 of 12 PageID #: 967


                    Kuntz’s testimony could not aid the defense because Kuntz could
           not confirm that, at the time of the shooting, the Cadillac was (1) at the
           Cadillac service center or (2) not drivable due to mechanical issues. Kuntz’s
           testimony would only show that the Cadillac was taken in for service the
           morning after the shooting and that it required service due to low levels of
           oil, but was otherwise operational and drivable. Contrary to Movant’s
           contention that the Cadillac was malfunctioning and was unsafe to drive,
           the record indicates that the vehicle was indeed drivable since it was driven
           to the Cadillac service center the morning after the shooting. Therefore, trial
           counsel was not ineffective for failing to call Kuntz as a witness because his
           testimony did not aid Movant’s position that the Cadillac was not drivable
           at the time of shooting. See Wright v. State, 466 S.W.3d 735, 738 (Mo. App.
           E.D. 2015) (“When defense counsel believes a witness’ [sic] testimony
           would not unequivocally support the client’s position, it is a matter of trial
           strategy not to call him, and the failure to call such witness does not
           constitute ineffective assistance of counsel.”). Thus, we find that Kuntz’s
           testimony would not have provided Movant with a viable defense, and trial
           counsel’s decision to not call Kuntz as a witness was reasonable trial
           strategy.

                   Second, Movant argues that trial counsel was ineffective for failing
           to call Teabeau as a witness because she would have testified to his
           electronic home detention and supported his position that he had not visited
           Ivie on September 12, 2012. Movant’s argument fails because Teabeau’s
           testimony would not have provided Movant with a defense, specifically an
           alibi, or rebut Ivie’s testimony that Movant visited him on September 12,
           2012. At the evidentiary hearing, Teabeau testified that she was the case
           manager assigned to supervise Movant while he was released on bond and
           placed on electronic home detention. She explained that, as a condition of
           his bond, Movant was required to wear an ankle monitoring device; the
           device was not GPS based, meaning that it only registered when Movant
           was inside or outside the permitted radius of his home, but it did not register
           Movant’s exact location. Teabeau confirmed that Movant had permission
           to leave his home for specific periods of time and a violation would be noted
           if Movant was outside the radius of his home without prior permission. In
           regards to Movant’s whereabouts on September 12, 2012, Teabeau testified
           that Movant had been given permission to leave his home throughout the
           day, and during those permitted times, Movant could have driven to see Ivie
           without her knowledge. Further, trial counsel testified that the decision to
           not call Teabeau as a witness was due to her lack of knowledge of Movant’s
           exact whereabouts on September 12, 2012, and that Teabeau’s testimony
           could not aid the defense.

                   Teabeau’s testimony would not be probative of a defense because it
           did not prove that Movant was at home or at another permitted location (and
           not visiting Ivie) on September 12, 2012. As Movant has conceded in his

                                           −7−
 Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 8 of 12 PageID #: 968


               appellant’s brief, even within a 21-minute window that Movant was allowed
               to leave his residence, it was possible for Movant to drive to see Ivie,
               converse with Ivie, and return home without detection. Therefore, trial
               counsel’s decision to not call Teabeau to testify was reasonable trial strategy
               because her testimony would not have impeached Ivie’s testimony that
               Movant came to visit him on September 12, 2012. See Eye v. State, 551
               S.W.3d 671, 675 (Mo. App. E.D. 2018) (“If a potential witness’s testimony
               would not unqualifiedly support a defendant, the failure to call such a
               witness does not constitute ineffective assistance.”). Therefore, Movant has
               failed to meet his burden of showing that trial counsel’s decision to not call
               Teabeau as a witness was not reasonable trial strategy.

                        Without evidence of deficient performance of counsel, we need not
               consider whether Movant was prejudiced. Jackson v. State, 535 S.W.3d
               374, 379 (Mo. App. E.D. 2017); see also Robinson v. State, 469 S.W.3d
               871, 879 (Mo. App. E.D. 2015) (“A movant must satisfy both the
               performance prong and prejudice prong of the ineffective assistance of
               counsel test, and if a movant fails to satisfy one prong, we need not consider
               the other.”). However, we also do not consider the prejudice prong because
               Movant fails to show how trial counsel’s allegedly deficient performance in
               failing to call Kuntz and Teabeau as witnesses prejudiced him; Movant fails
               to explain how testimony from either individual would have contradicted
               the testimony given by the State’s witnesses, which supported his
               conviction, and changed the outcome of the trial. See McKee v. State, 540
               S.W.3d 451, 456 (Mo. App. W.D. 2018) (“[T]he movant bears the burden
               of proving both [Strickland] prongs by a preponderance of the evidence.”).
               Accordingly, the motion court did not clearly err in denying Movant’s Rule
               29.15 motion.

                       Points I and II are denied.

(Resp. Exh. 18, PP. 2-4, 7-11).

       With respect to federal court review of state court conclusions, 28 U.S.C. § 2254 states in

pertinent part as follows:

       (d)    An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim--

               (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or



                                               −8−
 Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 9 of 12 PageID #: 969


                 (2) resulted in a decision that was based on an unreasonable determination
         of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254 (d).

         Under federal law, in order to prevail on his ineffective assistance of counsel claim,

Petitioner must show that his attorney’s performance was “deficient,” and that the deficient

performance was “prejudicial.” Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052,

2064, 80 L.Ed.2d 674 (1984). Counsel is “strongly presumed to have rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional judgment.” Id. at 690.

To overcome this presumption, Petitioner must prove that, “in light of all the circumstances, the

identified acts or omissions were outside the wide range of professionally competent assistance.”

Id.

         Even if Petitioner satisfies the performance component of the analysis, he is not entitled to

relief unless he can prove sufficient prejudice. Id. at 694. To do so, Petitioner must prove that

“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. “A reasonable probability is a probability sufficient

to undermine confidence in the outcome.” Id.

         Upon consideration the Court finds that with his claims, Petitioner fails to establish

deficient performance on the part of Ms. Moody or Mr. Kilgore. During the evidentiary hearing

on Petitioner’s post-conviction motion, Mr. Kuntz testified that someone brought in a Cadillac

SUV to be serviced on August 5, 2011. 3 (Resp. Exh. 13, PP. 7-8). He testified that according to

his records, the vehicle was brought in at 8:52 a.m., and service was completed at 10:30 a.m. (Id.,

P. 8). Ms. Paula Teabeau also testified during the evidentiary hearing, stating that she was a case



3 While Mr. Kuntz was unclear as to who brought in the SUV, he later clarified that the customer listed on the ticket
was Ms. Helen Evans.

                                                       −9−
Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 10 of 12 PageID #: 970


manager for St. Louis County Justice Services in the Electronic Home Detention Department, and

Petitioner was a client on her caseload. (Id., PP. 13-14). She testified that while the electronic

monitoring to which Petitioner was subject at the time of the alleged incident with Mr. Ivie would

inform her when he left his home and when he returned, it would not tell her where he went in the

interim. (Id., P. 16). Finally, both of Petitioner’s attorneys testified that they made strategic

decisions not to call the two witnesses, because they would not have provided a defense for

Petitioner. 4 (Id., PP. 28-31, 36, 44-46).

        From this testimony, the 29.15 motion court and the Missouri Court of Appeals found

counsels’ determination that Mr. Kuntz would not have provided a viable defense for Movant was

reasonable, because his testimony that Movant’s wife’s Cadillac was driven to ELCO for

automotive service the morning of August 5, 2011, did not establish it was not drivable or was at

ELCO at the time of the crime, approximately seven or eight hours prior. Similarly, the state courts

found that Ms. Teabeau could not provide a defense, because the monitoring device Movant was

wearing only registered a violation when he was out of range without permission; it did not provide

information as to his location at any given time. These findings were not unreasonable in light of

the evidence presented in state court, and thus the Court finds trial counsels’ failure to call Mr.

Kuntz and Ms. Teabeau on Petitioner’s behalf at trial did not fall outside the wide range of

professionally competent assistance sanctioned by Strickland. See Id. at 690 (“strategic choices

made after thorough investigation of law and facts relevant to plausible options are virtually

unchallengeable”). 5 Grounds 1 and 2 of Petitioner’s § 2254 petition must therefore be denied. 6



4 Ms. Moody testified that the “major point of the whole defense” was that the complaining witness was under the
influence of alcohol and narcotics at the time of the incident. (Resp. Exh. 13, PP. 31-32).
5 As further support for its ruling, the Court notes the 29.15 post-conviction motion court found Movant’s testimony
that he asked for the two witnesses to be called incredible, in light of his additional testimony that he wanted his
attorneys to arrange for a plea bargain.
6 In light of the above ruling, the Court need not consider whether counsels’ allegedly deficient performance caused

                                                      − 10 −
Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 11 of 12 PageID #: 971


                                                 CONCLUSION

         Accordingly,

         IT IS HEREBY ORDERED that Petitioner’s Petition under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody (ECF No. 1) is DENIED, and his claims are

DISMISSED with prejudice. A separate Order of Dismissal will accompany this Memorandum

and Order.




prejudice to Petitioner. The Court notes, however, that the evidence of Petitioner’s guilt at trial was strong, as the
victim, Mr. Roosevelt Word, testified that he knew Petitioner well, and it was Petitioner who shot him three times.
(See Resp. Exh. 5, PP. 24, 49-52, 64-65).

                                                        − 11 −
Case: 4:19-cv-00842-JCH Doc. #: 13 Filed: 04/24/20 Page: 12 of 12 PageID #: 972


       IT IS FURTHER ORDERED that because Petitioner cannot make a substantial showing

of the denial of a constitutional right, the Court will not issue a certificate of appealability. See

Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997), cert. denied, 525 U.S. 834 (1998).



Dated this     24th   Day of April, 2020.



                                                  \s\ Jean C. Hamilton
                                                  UNITED STATES DISTRICT JUDGE




                                               − 12 −
